Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in TXSRy Ag 4/RbOs-50 AM
2020-DCL-01089 / 41930958
ELVIRA S. ORTIZ
Cameron County District Clerk
By Rachel Partida Deputy Clerk

CAUSE NO. 2020-DCL-01089

CASIMIRO GRACIANO § IN THE DISTRICT COURT
§

VS. § 357" JUDICIAL DISTRICT
§

ALLSTATE FIRE AND CASUALTY §

INSURANCE COMPANY § CAMERON COUNTY, TEXAS

DEFENDANT, ALLSTATE FIRE AND CASUALTY COMPANY’S ORIGINAL
ANSWER AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
Defendant in the above-styled and numbered cause, and files this, its Original Answer to Plaintiff's

Original Petition and would show unto the court the following.

I.
SPECIAL EXCEPTIONS
Defendant specially excepts to Paragraphs 5. A Plaintiff’s Original Petition where Plaintiff
seeks declaratory judgment that as to liability and damages. Declaratory Judgments are not the
appropriate cause of action to pursue claims for uninsured/underinsured motorist benefits. The
nature and scope of uninsured motorist claims has been defined by the Texas Supreme Court in
Brainard v. Trinity Universal Ins Co, 216 S.W.3d 809 (Tex.2006). The claim for declaratory
judgment serves no purpose other than to confuse the issues before the court. The question of
liability and the nature and extent of Plaintiff's injuries and damages are for the jury, not for a
declaratory judgment. The Defendant therefore asks that Plaintiff replead and that the petition be
amended to remove this “cause of action” and damage claim.
I.
Defendant denies each and every, all and singular, the allegations contained in Plaintiff's

Original Petition, and demands strict proof thereof as required by law.
Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in TXSD Page 2 of 9

TIL.

Pleading further, should same be necessary, Defendant states that a bona fide dispute exists

between the parties relating to the cause, nature and extent of Plaintiff’s injuries.
IV.

Defendant, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY is sued by
the Plaintiff pursuant to an uninsured/underinsured motorist protection policy provision set forth in a
Texas Automobile Policy. Defendant would show that Plaintiffs claims are subject to the
conditions and exclusions contained therein. Otherwise, Defendant denies the allegations of
Plaintiff, including the nature, extent, duration and causation of Plaintiff's claimed injuries and
requires him to prove same as required by law by a preponderance of the evidence.

V.

Pleading further, Defendant would show that there is no coverage under the personal
automobile policy issued by Allstate Fire and Casualty Insurance Company for the accident alleged
in this case while Plaintiff was driving an 18-wheeler in North Carolina.

VI.

As to any legal damages which may be found by any trier of the fact related to the occurrence
in question, Defendant pleads the limitations for contractual liability set forth in the Plaintiff's Texas
Personal Automobile Policy and the certificate of coverage, attached hereto as Exhibit A.

VIL.

For further answer, Defendant would show that Plaintiffs injuries and/or damages, if any,

are the result of pre-existing conditions or subsequent conditions, not proximately caused by the

negligence of any party to this action.
Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in TXSD Page 3 of 9

Vill.

Defendant, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY pleads the
affirmative defense of offset or credit. Defendant, ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY claims it is entitled to an offset or credit from the amount of damages
found by the jury for an amount not less than the applicable liability limits and/or available liability
coverage of any and all liability policies insuring any at fault party and/or any funds recovered from
the Spirit receivership. Defendant further claims it is entitled to a credit or offset for benefits
previously paid under any portion of any applicable insurance policy, including personal injury
protection (PIP) benefits and/or medical payment benefits.

IX.

Defendant, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY pleads that
pursuant to §41.0105 of the Civil Practice and Remedies Code, Plaintiffs recovery of medical and
healthcare expenses is limited to the amount actually paid by Plaintiff or incurred by or on behalf of
Plaintiff.

X.

Defendant further asserts that if coverage exists under Plaintiff's automobile policy, it is
excess to any coverage provided to the vehicle Plaintiff was driving at the time of the collision
made the basis of this lawsuit.

XI.

Pursuant to Rule 93 of the Texas Rules of Civil Procedure, Defendant ALLSTATE FIRE
AND CASUALTY INSURANCE COMPANY files this verified denial because Plaintiff has
failed to comply with all conditions precedent to recover under the policy of insurance in question.

Plaintiff has not established that he is legally entitled to recover damages from the owner or operator
Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in TXSD Page 4 of 9

of an uninsured/underinsured motor vehicle because of a bodily injury sustained by him, as required
under applicable law.
XII.
Defendant denies that Plaintiff is entitled to attorney’s fees.
XH.

DEFENDANT hereby makes its written request for a jury trial in this cause pursuant to Rule
216 of the Texas Rules of Civil Procedure and deposits with the District Clerk of Cameron County,
Texas, the requisite jury fee of Forty Dollars ($40.00).

WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff’s suit be
dismissed at Plaintiff's cost, and for such other and further relief to which this Defendant may be
entitled, either at law or in equity.

Respectfully submitted,

ROERIG, OLIVEIRA & FISHER, L.L.P.

10225 North 10" Street

McAllen, Texas 78504

(956) 393-6300

(956) 386-1625 (Fax)

By__/s/_ Rosemary Conrad-Sandoval
ROSEMARY CONRAD-SANDOVAL
Texas State Bar No. 04709300

CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that a true and correct copy of the foregoing instrument has
been forwarded via electronic mail, in accordance with the Texas Rules of Civil Procedure, to all
counsel of record as follows:

Malorie Peacock

COWEN RODRIGUEZ PEACOCK
6243 IH-10 W, Ste. 801

San Antonio, Texas 78201

on this 26" day of March 2020.
Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in TXSD Page 5 of 9

/s/_ Rosemary Conrad-Sandoval
ROSEMARY CONRAD-SANDOVAL
Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in SKS OPER ISGP EM
ELVIRA S. ORTIZ

Cameron County District Clerk
By Rachel Partida Deputy Clerk

CAUSE NO. 2020-DCL-01089

CASIMIRO GRACIANO § IN THE DISTRICT COURT
VS. : 357" JUDICIAL DISTRICT
ALLSTATE FIRE AND CASUALTY ;
INSURANCE COMPANY § CAMERON COUNTY, TEXAS
THE STATE OF TEXAS
COUNTY OF _ Dallas ‘

VERIFICATION

BEFORE ME, the undersigned authority, on this day personally appeared Ryan Gifford
Robinson and after being duly sworn, deposes and says:

"My name is Ryan Gifford Robinson. I am a Claims Representative for Allstate Fire and

Casualty Insurance Company. I am over the age of eighteen years. I am competent and

authorized to testify to the facts set forth herein. I have read the foregoing Defendant,

Allstate Fire and Casualty Insurance Company’s Original Answer and the facts contained

therein, which require verification, are true and correct."

Ryan Gifférd Robinson

SUBSCRIBED AND SWORN TO BEFORE ME by the said Ryan Gifford Robinson, affiant,
to which witness my hand and seal of office on this the 25 day of March ___, 2020.

van . (Yorn Cb 0f

CLAIR BARFIELD Notary Public, State of Teka

ER sotary 10 0126254523
Cia ic Cdo8\ el)

i} My Commission Exptres  —
Printed Name of Notary

 

  

on

 

 

November 14, 2023

 

My Commission Expires:

Aflac _

 
Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in TXS RECS Bens /2088 Ponti

Renewal auto policy declarations CON

    

Platinum Gold Standard Value Plan

Your policy effective date is December 18, 2015 You're in good hands.

Page 1 of 3

. Information as of November 3, 2015
Total Premium for the Policy Period

 

 

 

Please review your insured vehicle and verify its VIN is correct. Summary
Vehicle covered Named Insured(s)
2013 Ford Truck F150 4wd Edith Rodriguez and Casimiro G Alvizo

 

Ld

Your policy provided by

Allstate Fire and Casualty Insurance
Company

Policy period

Beginning December 18, 2015 through
June 18, 2016 at 12:01 a.m. standard
time

at the address of the named insured
stated herein

 

 

TX31ORBD
Case 1:20-cv-00044 Documenti1-6 Filed on 04/02/20 in TXSD

Renewal auto policy declarations

Policy number: Policy effective

date: December 18, 2015 Your Allstate
agencyis Edith Trevino
(956) 554-496]

Coverage detail for 2013 Ford Truck F150 4wd

Page 8 of 9

Page 2 of 3

 

Uninsured/Underinsured Motorists

     

&) Bodily Injury $30,000 each person
$60,000 each accident
a) Property Damage $50,000 each accident

027 010 070

151103B009212
Case 1:20-cv-00044 Document 1-6 Filed on 04/02/20 in TXSD Page 9 of 9

Renewal auto policy declarations

Policy number:

Policy effective date: December 18, 2015 A

Your Allstate agency is Edith Trevino You're in good hands.
(956) 554-4961

 

 

 

 

 

Page 3 of 3
Additional coverages
Coverage Limits
Automobile Death Indemnity Insurance | Not purchased*
Total Disability Not purchased*
* This coverage can provide you with valuable protection. To help you stay
current with your insurance needs, contact your Allstate agent to discuss
coverage options and other products and services that can help protect you.
Your policy documents
Your automobile policy consists of this Policy Declarations and the documents in the following list. Please keep these together.
* Auto Insurance Policy ~ AU10803 * Texas Personal Auto Policy-Amendatory Endorsement -
AU14573
* Claim Satisfaction Guarantee Amendatory Endorsement - * Amendatory Endorsement - AP4831
AP4783-2

* Texas Limited Mexico Coverage Endorsement - AU14309 * Texas Amendatory Endorsement Allstate® Your Choice
Auto Insurance Allstate Value Plan - AU10804-1

Important payment and coverage information

Here is some additional, helpful information related to your coverage and paying your bill:

 

> Your Allstate Value Plan package contains the following features:
* Required Allstate Easy Pay Plan participation
* No Accident Waiver program or tenure accumulation towards accident waiver eligibility

> We agree to make available to you an installment payment plan as described in Rule 14 of the Texas Automobile Rules and
Rating Manual, except when an installment payment plan is prohibited by other rule or by statute.

> if you would like to make a payment by credit card (Visa/MasterCard/Discover) or Check-By-Phone, please call
1-800-357-5092.

 

Allstate Fire and Casualty Insurance Company's Secretary and President have signed this policy with legal authority at
Northbrook, Illinois.

Steven P. Sorenson Susan L. Lees
President Secretary

TX310RBD
